United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 12-961
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal of a December 15, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP), denying her application for
reconsideration without merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the December 15, 2011 decision. Since more than 180 days has elapsed between the last merit
decision on April 12, 2011 and the filing of this appeal, the Board lacks jurisdiction to review the
merits of the claim pursuant to 20 C.F.R. § 501.3(e).
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant review of the merits of the claim for compensation
pursuant to section 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 24, 2011 appellant, then a 37-year-old letter carrier filed an occupational
disease claim (Form CA-2) alleging that she suffered emotional stress, with physical
complications, due to harassment and a hostile work environment. On the claim form, she stated
that her supervisor had targeted her for harassment. Appellant submitted a February 8, 2011
report from Dr. Gerard Boutin, a psychologist.
By letter dated February 25, 2011, OWCP requested additional factual and medical
evidence. By decision dated April 12, 2011, it denied the claim for compensation, noting that
appellant had not submitted additional evidence.
By letter dated December 5, 2011 appellant, through her representative, requested
reconsideration. She submitted a statement from a coworker, who discussed appellant’s
relationship with the supervisor and stated that several times he saw the supervisor approach
appellant in an aggressive manner and yell at her. Another coworker submitted a statement
indicating that she worked next to appellant and heard conversations between appellant and the
supervisor, noting that appellant was intimidated and upset. Appellant also submitted a witness
statement from a customer, who stated that she had witnessed appellant being followed and
observed by the supervisor while working.
In a decision dated December 15, 2011, OWCP determined that appellant’s application
for reconsideration was insufficient to warrant merit review of the claim. It found that she had
not submitted new and relevant evidence. According to OWCP, appellant had failed to provide a
detailed description of the alleged harassment and therefore the submitted evidence was not
relevant.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent evidence not previously considered by OWCP.”3 Section
10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.4

2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

ANALYSIS
In the present case, appellant submitted an application for reconsideration by letter dated
December 5, 2011. The letter did not discuss a specific point of law or raise a legal argument.
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific point
of law, or advance a relevant legal argument not previously considered by OWCP.
Appellant did, however, submit new evidence in the form of three witness statements.
The claim for compensation filed was for an emotional condition causally related to alleged
harassment and a hostile work environment created by a supervisor. The witness statements had
not been submitted previously and therefore constitute evidence not previously considered. The
Board notes that OWCP had not accepted as factual the allegation of harassment or hostile work
environment. Evidence such as witness statements regarding a specific factual allegation, which
has not been established as compensable, may be relevant to the underlying claim for an
emotional condition.5 In this case, appellant submitted witness statements regarding interaction
between her and the supervisor that are relevant to the underlying factual issue.
OWCP appears to find that appellant did not submit a detailed description of the alleged
harassment and, therefore, no witness statements would be relevant. No authority was provided
for this finding. The issue is not whether appellant has met her burden of proof to establish the
claim. Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations require only that
appellant submit relevant and pertinent evidence not previously considered by OWCP. The
evidence submitted is new, relevant and pertinent to the factual issues in the case. Appellant has
met the requirement of 20 C.F.R. § 10.606(b)(2)(iii), and is entitled to a merit review of her
claim. The case will be remanded for a decision on the merits of the claim.
CONCLUSION
The Board finds appellant’s application for reconsideration sufficient to warrant a merit
review of the claim for compensation.

5

See Dallas Marlatt, Docket No. 00-609 (issued March 16, 2001) (new witness statements as to claimant’s
workload was relevant to the allegation of overwork).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 15, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: September 24, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

